Case 16-13281-JDW     Doc 65   Filed 09/03/19 Entered 09/03/19 15:38:15     Desc Main
                               Document     Page 1 of 2


               IN THE UNITED STATES BANKRUPTCY COURT FOR
                   THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                          CHAPTER 13 CASE NO.:

DAVID H. VINCENT                                           16-13281-JDW

  TRUSTEE’S LIMITED OBJECTION TO MOTION TO SELL REAL PROPERTY

      COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the “Trustee”) by

and through counsel, and files this Limited Objection to the Debtor’s Motion to Sell

Real Property (Dkt. #60) (the “Motion”); and in support thereof states as follows:

      The Trustee does not object to the sale of the real property; however, the

Trustee submits that in the event the proceeds from the sale exceed the $75,000.00

homestead exemption, any proceeds over $75,000.00 must be disbursed to the

Trustee within two (2) days of closing. Further, the Trustee should be provided a

copy of the HUD-1 Settlement Statement within two (2) business days of closing.

      WHEREFORE, PREMISES CONSIDERED, the Trustee prays that this

Limited Objection be received and filed and upon a hearing hereon, this Court will

enter its order granting the Motion subject to the limitations above. The Trustee

also requests such other relief to which the Trustee and this bankruptcy estate may

be entitled.
Case 16-13281-JDW     Doc 65   Filed 09/03/19 Entered 09/03/19 15:38:15       Desc Main
                               Document     Page 2 of 2


      Dated: September 3, 2019.
                                        Respectfully submitted,

                                        LOCKE D. BARKLEY
                                        CHAPTER 13 TRUSTEE

                                 By:     /s/ Melanie T. Vardaman
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com


                            CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF system,
and I hereby certify that I either mailed by United States Postal Service, first class,
postage prepaid, or electronically notified through the CM/ECF system, a copy of
the above and foregoing to the Debtor, attorney for the Debtor, the United States
Trustee, and other parties in interest, if any, as identified below.

      Dated: September 3, 2019.

                                        /s/ Melanie T. Vardaman
                                        MELANIE T. VARDAMAN
